Citation Nr: 0735789	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne as 
secondary to herbicide exposure (Agent Orange).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1971 to July 
1973, including service in Vietnam from March 1972 to 
February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which, in pertinent part, denied the 
claims listed above.

The veteran testified at a Travel Board hearing in March 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The veteran's claim for PTSD requires additional development, 
which will be addressed in the REMAND portion of the document 
below, and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current chloracne has been attributed to Agent 
Orange exposure during service.


CONCLUSION OF LAW

A skin disorder due to disease or injury to include exposure 
to Agent Orange is warranted. 38 U.S.C.A. §§ 1110, 1116; 38 
C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this time.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service. These 
conditions are: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

At the hearing, the veteran noted his post-service diagnosis 
of skin pathology consistent with chloracne.  

On his August 1971 Report Of Medical History for his 
examination at enlistment, the veteran noted a prior history 
of skin cancer of his lip and nose but no treatment for it.  
The examiner noted that no lesions were present.  A "scarred 
back" was noted in the scars area, but his skin was assessed 
as normal.

The veteran's service personnel records note that he served 
in Vietnam from March 1972 to February 1973.  As early as 
October 1971, however, when he presented with a complaint of 
a painful left elbow, cystic acne was noted on his back.  A 
May 1972 entry, which was during his Vietnam tour, noted 
moderately severe acne on the back, and a fluctuant cyst on 
the neck, which was incised and drained.  He was advised to 
increase sun exposure of his back.  In early February 1973, 
he sought treatment for a cyst on his chest that he said had 
been apparent for about a month.  The examiner diagnosed a 
sebaceous cyst.  In mid-June 1973, he was treated for an 
apparent syncopal episode, and the examiner noted a "few 
acne lesions," but did not indicate the location.  Those are 
the only entries in the service medical records where skin 
symptomatology is noted.

The veteran again noted a history of skin disease on his July 
1973 Report Of Medical History For his examination at 
separation from active service.  The examiner noted, "no 
significant abnormalities noted," and on the July 1973 
Report Of Medical Examination For Separation, the examiner 
assessed the veteran's skin as normal.

He filed a claim for VA benefits in July 1974 which included 
a claim for service connection for cyst on his chest and 
back.  Examination of his skin revealed an extensive area of 
freckles of a large size of up to 0.5 cm in diameter on the 
anterior and posterior chest.  On the anterior chest were 
areas of folliculitis with a few areas of healing postules.  
There were scattered areas of acne lesions in the skin of the 
posterior chest which appeared post-infected.  The examiner 
rendered a diagnosis of acne lesions with folliculitis and 
healing postules of the skin of the chest.  An October 1974 
rating decision granted service connection for acne with 
folliculitis, effective July 1973.

At the October 2001 Agent Orange Protocol examination 
revealed multiple comedones and scars on the posterior neck 
and back, which the examiner noted as consistent with 
chloracne, and he was referred for a dermatology consult.  
The consulting dermatologist observed that, while the 
veteran's history of inflammatory acne right after Vietnam 
was not consistent with Agent Orange exposure, his current 
clinical picture of severe comedian acne was consistent with 
chloracne and with exposure to Agent Orange.  

As noted above, the veteran has provided credible testimony 
that his current skin problems have been present since he 
returned from Vietnam. Further, VA health professionals have 
in essence attributed the veteran's skin disability to his 
exposure to Agent Orange.

Thus, service connection is in order for the veteran's 
chloracne skin disability.  The Board finds that the veteran 
has had his skin problems since he returned from Vietnam.  
The Board also finds the VA treatment records persuasive in 
that his current skin disease is consistent with that of 
chloracne which VA dermatologist have related to Agent Orange 
exposure during service.  In the absence of medical evidence 
contradicting this evidence, the preponderance of the 
evidence supports the veteran's claim of service connection 
for chloracne.


ORDER

Entitlement to service connection for chloracne as secondary 
to Agent Orange exposure is granted.


REMAND

An early February 1973 entry in the service medical records, 
which was about a week prior to the veteran's departure from 
Vietnam, notes his presentation with a complaint of being 
nervous and unhappy with his job.  The examiner assessed a 
situational reaction and prescribed valium.  At the 
psychiatric part of the September 1974 VA examination, he 
told the examiner that he had not been nervous during the 
past year.  The neuropsychiatrist noted no abnormalities in 
the veteran's presentation, and he rendered a diagnosis of no 
psychiatric disorder.

VA treatment records note the veteran's treatment beginning 
in 2001 for alcohol dependence.  There are entries that note 
rule-out PTSD, and others that note probable PTSD, and an 
outright diagnosis of PTSD in October 2002.  At the May 2003 
VA Compensation and Pension examination, the examiner noted 
the veteran's claimed stressors and his personal medical and 
psychiatric history.  The examiner opined that the veteran's 
Vietnam experiences, including the death of the young soldier 
the veteran believes he failed to prevent, were not 
sufficient to meet the criteria for a PTSD stressor.  "The 
rest was routine military police action.  There was not a 
certainty of death."  The examiner also deemed the veteran 
to be of doubtful credibility due to his long record of 
homelessness and unemployment.

The examiner's Axis I diagnoses included anxiety disorder, 
severe, and major depressive disorder, both allegedly since 
Vietnam.  The examiner also noted that the veteran was more 
vulnerable to developing an acquired psychiatric disability 
in Vietnam due to his poor childhood and lack of self-esteem.  
Unfortunately, the examiner did not comment further on 
whether the diagnosed disorders were in fact causally related 
to the veteran's active service, to include having aggravated 
a pre-existing acquired mental disorder.

There also is the matter of the veteran having testified at 
the hearing that his locale was rocketed by enemy forces on 
the day the ceasefire was to go into effect.  He did not 
share that particular stressor with the examiner.  At another 
examination with the same examiner in June 2003 for purposes 
of a nonservice-connected pension, the veteran told the 
examiner that there were other experiences he did not care to 
address, and the examiner did not change his diagnoses. 

The file must be returned to the examiner for further comment 
on whether the specific diagnosed disorders other than PTSD 
are causally related to the veteran's Vietnam service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.
2.  After the above is complete, the AMC 
shall return the claims file to the 
examiner who conducted the May and June 
2003 examinations.  Inform the examiner of 
the veteran's claimed stressor of being at 
a location which was subject to a rocket 
attack, and ask the examiner if that 
changes his finding that the veteran had 
not experienced a stressor that met DSM-IV 
diagnostic criteria and, if so, whether 
the veteran manifests PTSD symptomatology 
as a result.

The AMC will also ask the examiner to 
specifically opine whether it is at least 
as likely as not (probability of at least 
50 percent) that either of the mental 
disorders diagnosed at the May 2003 
examination is related to the veteran's 
active service or to some other event.  
Any opinion should be fully explained and 
the rationale provided.

The examiner should also include in his 
review an opinion as to whether the 
veteran manifested an acquired mental 
disorder prior to his entry into active 
service.  If so, is it at least as likely 
as not that the veteran's active service, 
including his Vietnam service, aggravated 
it beyond its natural progression.

If the examiner advises that another 
examination of the veteran is necessary to 
render the requested opinions, the AMC 
shall arrange the examination.  If the 
examiner who conducted the May and June 
2003 examinations is no longer available, 
the AMC will arrange an examination by 
another appropriate examiner.  The claims 
file and a copy of this remand will be 
provided to any examiner who examines the 
veteran.

3.  After the above is complete, if, and 
only if, the examiner finds the claimed 
rocket attack a valid stressor and that the 
veteran manifests PTSD symptoms as a result, 
the AMC must ask the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly named the Center for Unit Records 
Research) to research the available reports 
and histories of the veteran's unit, 716th 
Military Police Battalion, for January 1973, 
to determine if his location was the target 
of a rocket attack.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002). 

4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


